DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action in response to the Application No.16598355 filed 10/10/2019 is entered.
Claims 1 – 28 are hence entered for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 was filed, and submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 16, the claim subject matters “it” in the “a first age of the first TSN clock information from the time it was sent from,…”, and “a second age of the first TSN clock information from the time it was received,…”, are ambiguous and are indefinite. A person of ordinary skill in the art does not know and is not clear which/what entity in the claims that the applicant is referring to. Clarification and appropriate correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 9, 10, 13, 15, 16, 17, 18, 23, 24, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MOON et al. (US20200351804 A1).
 	Regarding Claim 1, MOON et al. disclose a base station of a telecommunication network (Base station, FIG. 1B, “,..  obtaining a burst arrival time of TSCAI (time-sensitive communication assistance information) based on a TSN ( time-sensitive networking) clock, obtaining offset information indicating the difference between the TSN clock and a reference clock of the wireless communication system,..”, paras. [0011] – [0014]; paras. [0097] – [0104]), comprising: 
 	a wired transceiver (“a backhaul communication unit 220”, Fig. 1B, paras. [0097] – [0104]), configured to provide wired communication with a first Time-Sensitive ( “,..provides an interface for performing communication with other nodes in a network. That is, the backhaul communication unit 220 converts a bitstream transmitted from a base station to another node,…”, paras. [0102] – [0104]; “,..the communication unit 410 allows the core network object to communicate with other devices or systems via a backhaul connection (e.g., wired backhaul or wireless backhaul) or via a network,..”, FIG. 1D, paras. [0113] – [0014]; “,..at least one transceiver to transmit time-sensitive communication assistant information (TSCAI) including information on the burst arrival time to a node of an access network,…”, paras. [0128] – [0133] ); 
 	a wireless transceiver (“a wireless communication unit 210”, Fig. 1B), configured to provide wireless Time-Sensitive Communication (TSC) with User Equipment (UE) (“,.. performs functions for transmitting and receiving a signal via a wireless channel,..”, FIG. 1B, paras. [0098] – [0101]; “,..support TSN in a wired network, TSN nodes 21 and 23 support a protocol that delivers a clock of TSN GM (Grand Master) 10 via an Ethernet frame. In order to extend this to a wireless network, a UPF (user-plane function) 30, which is a gateway, and a UE (user equipment) 40, which is a terminal, have a TSN translator function so as to support the above-mentioned protocol,..”, FIG.2A, paras. [0154] – [0156]); and 
 	a controller (“controller 240”, Fig. 1B), configured to receive first TSN clock information from the first TSN domain via the wired transceiver, and schedule a transmission of the first TSN clock information to the UE via the wireless transceiver (“,..the controller 240 transmits and receives a signal via the wireless communication unit 210 or the backhaul communication unit 220,…”, para. [0104]; “,…the terminal (UE) 40, the base station (gNB) 50, and the gateway (UPF) 30 in a 5G system are synchronized using a 5G system clock, and the UPF 30 and the UE 40 deliver the value of a TSN clock to a 5GS clock through time-stamping using this synchronization,..”, FIG. 2A, paras. [0154] – [0155]).  	Regarding Claim 2, MOON et al. disclose the base station of claim 1, wherein the transmission of the first TSN clock information is scheduled according to at least one of the following: 
 	a determination of whether the UE is new to the base station; a determination of whether the UE requests updating TSN clock information; a first age of the first TSN clock information from the time it was sent from the first TSN domain to the time of the scheduling of the transmission of the first TSN clock information; a second age of the first TSN clock information from the time it was received at the base station to the time of the scheduling of the transmission of the first TSN clock information; a first time duration from the time of the scheduling of the transmission of the first TSN clock information to the time of the next arrival of the first TSN clock information at the base station; a second time duration from the time of the scheduling of the transmission of the first TSN clock information to the time of the next expected transmission of the first TSN clock information at the base station; a number of UEs requesting the first TSN clock information; an accuracy or age requirement of the first TSN clock information, which is indicated by a TSN clock request received from the UE (“,..the UE 40 may send the domain and offset to the AF 70 (operation 819) so that a domain-specific offset managed by the AF 70 may be updated, and the AF 70 may send a notification (ACK) to the UE 40 (operation 821). The gNB 50 may send acknowledgment of an RRC response to the UE 40 (operation 817),..”, FIG. *, paras. [0184] – [0185])..  	Regarding Claim 3, MOON et al. disclose the base station of claim 2, 
 	wherein the transmission of the first TSN clock information is scheduled in the earliest available TSC communication resource when at least one of the following conditions is satisfied: 
 	when the UE is new to the base station; when the UE requests a TSN clock information update; when the first age is lower than a first threshold; when the second age is lower than a second threshold; when the first time duration is longer than a third threshold; when the second time duration is longer than a fourth threshold; when the number of UEs requesting the first TSN clock information is higher than a fifth threshold (“,..the UE 40 may send the domain and offset to the AF 70 (operation 819) so that a domain-specific offset managed by the AF 70 may be updated, and the AF 70 may send a notification (ACK) to the UE 40 (operation 821). The gNB 50 may send acknowledgment of an RRC response to the UE 40 (operation 817),..”, FIG. *, paras. [0184] – [0185])..  	Regarding Claim 4, MOON et al. disclose the base station of claim 2, 
 	wherein the transmission of the first TSN clock information is deferred when at least one of the following conditions is satisfied: 
UE is not new to the base station; when the UE does not request updating TSN clock information; when the first age is not lower than a first threshold; when the second age is not lower than a second threshold; when the first time duration is not longer than a third threshold; when the second time duration is not longer than a fourth threshold; when the number of UEs requesting the first TSN clock information is not higher than a fifth threshold (“,.. The UE 40 calculates an offset (Example 1: time offset=5GS-TSN (difference between the 5GS clock and the TSN clock), Example 2: frequency offset) (operations 811, 911, 1011, 1111, 1211, and 1311) during a process of transmitting and receiving a sync frame to or from the UPF 30 for TSN clock synchronization with the UPF,..”, “,..The UE 40 delivers only domain and offset difference (a difference between an old offset and a new offset) information to the gNB 50 using the RRC (operation 813).,..”, FIG. 8, paras. [0184] – [0185]).
 	
	Regarding Claim 9, MOON et al. disclose the base station of claim 1, wherein the controller is further configured to send a signaling message to the UE via the wireless transceiver to announce the availability of the first TSN clock information (“,... The gNB 50 may modify a resource to be used for transmitting data to the terminal 40, based on the received TSCAI information and default offset (operation 529),..”, FIG. 5, FIG. 6,  paras. [0180] – [0181]). 	Regarding Claim 10, MOON et al. disclose the base station of claim 1, wherein, prior to scheduling the transmission of the first TSN clock information, the controller is further configured to receive a TSN clock request for the first TSN clock information (“,..The UE 40 calculates an offset (Example 1: time offset=5GS-TSN (difference between the 5GS clock and the TSN clock),…”,            “,… The UE 40 sends a request to the SMF 80 using a PDU session modification message, and the domain and offset difference information is delivered to the gNB 50 via an N2 message (operation 931),..”, paras. [0184] – [0186]). 
 	Regarding Claim 13, MOON et al. disclose the base station of claim 1, wherein the wired transceiver is further configured to provide wired communication with a second TSN domain outside the telecommunication network, and the controller is further configured to receive second TSN clock information from the second TSN domain via the wired transceiver, and aggregate transmission of the second TSN clock information with the transmission of the first TSN clock information (“,..The gNB 50 manages a list of burst arrival times for each TSN domain in the first solution, and another network function other than the gNB 50 manages the list in the second solution. A TSN domain, which refers to nodes using an identical TSN GM as a reference, may have a plurality of TSN domains existing in a wired network. The current standard of wired network supports up to 256, and the current 5GS standard supports up to 32 at the same time,…”, FIG. 31, paras. [0159] – [0160]). 
 	Regarding Claim 15, MOON et al. disclose a method for Time-Sensitive Networking (TSN) clock information delivery, executed by a base station of a telecommunication network, which is connected to a first TSN domain outside the ( “method”, “,..obtaining a burst arrival time of TSCAI (time-sensitive communication assistance information) based on a TSN ( time-sensitive networking) clock, obtaining offset information indicating the difference between the TSN clock and a reference clock of the wireless communication system,..”, Abstract,  paras. [0011] – [0014] ), the method comprising: 
 	receiving first TSN clock information from the first TSN domain; and scheduling a transmission of the first TSN clock information to the UE (“,..the controller 240 transmits and receives a signal via the wireless communication unit 210 or the backhaul communication unit 220,…”, para. [0104]; “,…the terminal (UE) 40, the base station (gNB) 50, and the gateway (UPF) 30 in a 5G system are synchronized using a 5G system clock, and the UPF 30 and the UE 40 deliver the value of a TSN clock to a 5GS clock through time-stamping using this synchronization,..”, FIG. 2A, paras. [0154] – [0155]). 
 	Regarding Claim 16, MOON et al. disclose the method of claim 15, wherein the transmission of the first TSN clock information is scheduled according to at least one of the following: a determination of whether the UE is new to the base station; a determination of whether the UE requests updating TSN clock information; a first age of the first TSN clock information from the time it was sent from the first TSN domain to the time of the scheduling of the transmission of the first TSN clock information; a second age of the first TSN clock information from the time it was received at the base station to the time of the scheduling of the transmission of the first TSN clock information; a first (see Claim 2 for the rejection)
 	Regarding Claim 17, MOON et al. disclose the method of claim 16, wherein the transmission of the first TSN clock information is scheduled in the earliest available TSC communication resource when at least one of the following conditions is satisfied: 
 	when the UE is new to the base station; 	when the UE requests a TSN clock information update; when the first age is lower than a first threshold; when the second age is lower than a second threshold; when the first time duration is longer than a third threshold; when the second time duration is longer than a fourth threshold; when the number of UEs requesting the first TSN clock information is higher than a fifth threshold.  	(see Claim 3 for the rejection)
 	Regarding Claim 18, MOON et al. disclose the method of claim 16, wherein the transmission of the first TSN clock information is deferred when at least one of the following conditions is satisfied: 
when the UE is not new to the base station; when the UE does not request updating TSN clock information; when the first age is not lower than a first threshold; when the second age is not lower than a second threshold; when the first time duration is not longer than a third threshold; when the second time duration is not longer than a fourth threshold; when the number of UEs requesting the first TSN clock information is not higher than a fifth threshold.  	(see Claim 4 for the rejection).
 	Regarding Claim 23, MOON et al. disclose the method of claim 15, further comprising: sending a signaling message to the UE to announce the availability of the first TSN clock information.  	(see Claim 9 for the rejection)
 	Regarding Claim 24, MOON et al. disclose the method of claim 15, further comprising: prior to scheduling the transmission of the first TSN clock information, receiving a TSN clock request for the first TSN clock information from the UE.  	(see Claim 10 for the rejection)

 	Regarding Claim 27, MOON et al. disclose the method of claim 15, wherein the base station is further connected to a second TSN domain outside the telecommunication network, and the method further comprises: receiving second TSN clock information from the second TSN domain; and aggregating transmission of the second TSN clock information with the transmission of the first TSN clock information.
 	(see Claim 13 for the rejection)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 8, 20, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. (US20200351804 A1) in view of VAN PHAN et al. (US 20210219253 A1).

 	Regarding Claim 6, MOON et al. disclose implicitly the base station of claim 1, wherein, prior to receiving the first TSN clock information, the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request the first TSN clock information (“,..the gNB 50 via a RRC (a newly defined RRC (radio resource control))(operation 311): gNB 50 may change from a burst arrival time based on the TSN clock to a time based on the 5 GS clock,..”, paras. [0163] – [0165]). 	MOON et al. do not disclose explicitly the base station of claim 1, wherein, prior to receiving the first TSN clock information, the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request the first TSN clock information.
 	 VAN PHAN et al. in a same and/or in a similar field of endeavor teach wherein, prior to receiving the first TSN clock information, the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request the first TSN clock information  (“,..integration with TSN is one of the requirements for 5G-and-beyond systems to support industrial automation. Since accurate application-level clock synchronization is required by industrial automation applications relying on deterministic communication,..”, paras. [0027]; the AS 190 provides the service level synchronization related information (i.e., AS level context information) to gNBs such as the gNB 170. The AS 190 works with the gNB 170 to at least provide timing synchronization services to wireless devices such as the UE 110 and/or to the wireless network 100,..”, “,..wireless link 111 between UE 110 and gNB and a partially wireline network (e.g. IP or ethernet) from gNB to AS,..”, para. [0073]).   It would have been obvious to one of ordinary skill in the art at the time the invention before the effective filing data od instant application was filed to modify MOON et al. to include the feature of  wherein, prior to receiving the first TSN clock information, the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request the first TSN clock information such as that taught by VAN PHAN et al. in order to provide accurate clock synchronization to minimize timing error across a group of UEs, supporting deterministic packet transfer services over radio communications, and facilitating accurate application-level clock synchronization, as suggested by VAN PHAN et al., see para. [0001].
 	Regarding Claim 7, MOON et al. disclose implicitly the base station of claim 1, wherein the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request desirable configuration of TSN clock information delivery (“,..The gNB 50 manages a list of burst arrival times for each TSN domain in the first solution, and another network function other than the gNB 50 manages the list in the second solution. A TSN domain, which refers to nodes using an identical TSN GM as a reference, may have a plurality of TSN domains existing in a wired network,…”, paras. [0159] – [0160]).   	MOON et al. do not disclose explicitly the base station of claim 1, wherein the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request desirable configuration of TSN clock information delivery.
 	VAN PHAN et al. in a same and/or in a similar field of endeavor teach wherein the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request desirable configuration of TSN clock information delivery ( “,..will receive the timeInfo and to identify the closest common upstream clock (CCUC) for the selected base stations [BS1,s , BS2,s , . . . , BSN,s],..”) It would have been obvious to one of ordinary skill in the art at the time the invention before the effective filing data od instant application was filed to modify MOON et al. to include the feature of  wherein the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request desirable configuration of TSN clock information delivery such as that taught by VAN PHAN et al. in order to provide accurate clock synchronization to minimize timing error across a group of UEs, VAN PHAN et al., see para. [0001].
 	Regarding Claim 8, the combined system of MOON et al. and VAN PHAN et al., discloses wherein the desirable configuration of TSN clock information delivery comprises at least one of the following parameters:  	a period after which the delivery of the first TSN clock information repeats; a starting time of the delivery of the first TSN clock information; an ending time of the delivery of the first TSN clock information; and a timing offset for the next delivery of the first TSN clock information ( MOON et al. :   “,..the offset between the 5GS clock and the TSN clock mentioned in the disclosure may include at least one of a time offset, which is a time difference, or a frequency offset, which is a speed difference. The time offset may be determined based on a time of a 5GS clock (e.g., 5GS_time)/a time of TSN clock (e.g., TSN_time),…”,  paras. [0177] – [0178];       VAN PHAN et al.  :  “,….DTE1 connected to UE1 may synchronize its clock to the clock of UE1, potentially applying an offset between radio- and application-level clocks. In FIG. 3B, timeInfo destined to UE1, 2 is determined by BBU1 355 based on its clock 356, which is synchronized to a clock 361 located in the fronthaul network (e.g. in an Ethernet or TSN switch,…”, paras. [0096] – [0097]). 
 	Regarding Claim 20, MOON et al. disclose the method of claim 15, further comprising: prior to receiving the first TSN clock information, sending a signaling  	(The claim subject matters in the main body the Claim 20 are the same and/or are similar to the limitations disclosed in the main body of Claim 6. Same rationale addressed in Claim 6 for the rejection under 35 U.S.C. 103 adapts for the rejection of Claim 20).

 	Regarding Claim 21, MOON et al. disclose the method of claim 15, further comprising: sending a signaling message to the first TSN domain to request desirable configuration of TSN clock information delivery.  	(The claim subject matters in the main body the Claim 21 are the same and/or are similar to the limitations disclosed in the main body of Claim 7. Same rationale addressed in Claim 7 for the rejection under 35 U.S.C. 103 adapts for the rejection of Claim 21).
 	Regarding Claim 22, MOON et al. disclose the method of claim 21, wherein the desirable configuration of TSN clock information delivery comprises at least one of the following parameters: a period after which the delivery of the first TSN clock information repeats; a starting time of the delivery of the first TSN clock information; an ending time of the delivery of the first TSN clock information; and a timing offset for the next delivery of the first TSN clock information.  	(The claim subject matters in the main body the Claim 22 are the same and/or are similar to the limitations disclosed in the main body of Claim 8. Same rationale addressed in Claim 8 for the rejection under 35 U.S.C. 103 adapts for the rejection of Claim 22).


Claims 11, 12, 14, 25, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. (US20200351804 A1) in view of Mukherjee et al. (US 20130301541 A1).
 	Regarding Claim 11, MOON et al. do not disclose the base station of claim 10, wherein, prior to receiving the TSN clock request from the UE, the controller is further configured to send a signaling message to the UE via the wireless transceiver to indicate a Physical Random Access Channel (PRACH) resource for the UE to send the TSN clock request, and a mapping between a RACH preamble and the first TSN domain.
 	Mukherjee et al. in a same and/or in a similar field of endeavor teach the controller is further configured to send a signaling message to the UE via the wireless transceiver to indicate a Physical Random Access Channel (PRACH) resource for the UE to send the TSN clock request, and a mapping between a RACH preamble and the first TSN domain (“,..PRACH is intended to be used by UEs in current LTE specifications when the UEs are attempting a time-sensitive network access such as an initial establishment of an RRC connection from an idle mode,..”,    paras. [0057] ,   “,..the PRACH also serving time-sensitive network access functions such as handover and initial attachment,…”, [0063], “,..the random access preambles in a PRACH so that some preambles are reserved for use by time-sensitive network access functions,…”, para. [0069] – [0070]). At time the invention before the effective filing data od instant application was filed, it would have been MOON et al. to include the features of the controller is further configured to send a signaling message to the UE via the wireless transceiver to indicate a Physical Random Access Channel (PRACH) resource for the UE to send the TSN clock request, and a mapping between a RACH preamble and the first TSN domain as taught by Mukherjee et al. One of ordinary skill in the art would be motivated to do so for providing methods for managing the selection of contention based resources for random access attempts from a plurality of user equipments and managing contention based resources used for random access attempts (as suggested by Mukherjee et al., see para. [0020]).

 	Regarding Claim 12, the combined system of MOON et al. and Mukherjee et al. discloses the base station of claim 11, wherein the TSN clock request is the RACH preamble or a message-3 of a RACH procedure (Mukherjee et al.   :  “,..the random access preambles in a PRACH so that some preambles are reserved for use by time-sensitive network access functions,…”, para. [0069] – [0070];   “,..The time between the random access response receipt and the sending of the msg3 is at least 5 ms.,…”, Fig. 2, para. [0041]). 
 	Regarding Claim 14, the combined system of MOON et al. and Mukherjee et al. discloses the base station of claim 1, wherein the first TSN clock information is transmitted through a broadcast channel, or is transmitted in a System Information Broadcast (SIB) message, a unicast packet, or a group-cast packet (Mukherjee et al. :  “,..the random access preambles in a PRACH so that some preambles are reserved for use by time-sensitive network access functions,..”, para. [0069],    “,..downlink broadcast channel. In a long term evolution (LTE) system, common configuration information elements may be included in a System Information Block (SIB),..”,    paras. [0153] – [0154]).

 	Regarding Claim 25, the combined system of MOON et al. and Mukherjee et al. discloses the method of claim 24, further comprising: prior to receiving the TSN clock request from the UE, sending a signaling message to the UE to indicate a Physical Random Access Channel (PRACH) resource for the UE to send the TSN clock request, and a mapping between a RACH preamble and the first TSN domain. 
 	(The claim subject matters in the main body of Claim 25 are same and/or are similar to the limitations disclosed in Claim 11, same rationale addressed in Claim 11 rejection under 35 U.S.C. 103 adapts for the rejection of Claim 25).
 	Regarding Claim 26, the combined system of MOON et al. and Mukherjee et al. discloses the method of claim 25, wherein the TSN clock request is the RACH preamble or a message-3 of a RACH procedure. 
 	(The claim subject matters in the main body of Claim 26 are same and/or are similar to the limitations disclosed in Claim 12, same rationale addressed in Claim 12 rejection under 35 U.S.C. 103 adapts for the rejection of Claim 26). 	Regarding Claim 28, the combined system of MOON et al. and Mukherjee et al. discloses the method of claim 15, wherein the first TSN clock information is 
 	(The claim subject matters in the main body of Claim 28 are same and/or are similar to the limitations disclosed in Claim 14, same rationale addressed in Claim 14 rejection under 35 U.S.C. 103 adapts for the rejection of Claim 28).
Allowable Subject Matter
Claims 5, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-272-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <4Q21::07_03-17_21>
/JAE Y LEE/Primary Examiner, Art Unit 2466